DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of the invention of A) Group I for the restriction and B) VHCDR1: SEQ ID NO: 1, VHCDR2: SEQ ID NO: 6, VHCDR3: SEQ ID NO: 11, VLCDR1: SEQ ID NO: 15, VLCDR2: SEQ ID NO: 19 and VLCDR3: SEQ ID NO: 22 as the antibody CDRs of the antibody, and MMAE as the cytotoxic agent for the species election in the reply filed on 12/14/2021 is acknowledged.

Claims 1, 42, 54, 63-70, 72-73, 76-78, 81-84, 86-87 and 95 are pending.
Claims 78, 83, 84, 86, 87 and 95 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
Claims 1, 42, 54, 63-70, 72-73, 76-77, and 81-82 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42, 63-67, 70, 72-73, 76-77 and 81-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Scope of the claimed antibodies and description in specification
	Independent claim 42 is drawn toward an antibody drug conjugate (ADC) wherein the antibody specifically binds human MERTK.  Claim 42 also lists 12 pairings of VH CDR1, CDR2 and CDR3 sequences.  Claim 42 does not recite any of the corresponding VL CDR sequences.  Claim 42 encompasses all antibodies that: 1) are capable of specifically binding human MERTK and 2) comprise one of the 12 VH CDR triplets claimed in claim 42.  A skilled artisan would not be able to determine the corresponding VL sequences based on the claimed function (binding to human MERTK) and claimed partial structure (recited VH CDR sequences).  This combination of a 

State of the Relevant Art
It is well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level even when the same antigen is bound.  E.g., E.g., Edwards et al, J Mol Biol 334:103-118 (2003); see also Marchalonis et al., Dev & Comp Immunol 30:223-247 (2006); summarized in Abstract and Conclusion.  
By the time of the filing of the instant application, it was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  
But absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.  As noted, method of making antibodies from any of a variety of species, including humans, to an antigen of interest were well known in the art.  Nevertheless, antibody binding to the same antigen, or even the same epitope on that antigen, can be accomplished with an impressively wide variety of antibody structures, even when the antibodies are limited to those from a particular source.  The skilled artisan therefore understood that antibodies from a variety of different sources may bind the same antigen and even mediate the same functional effects, but differ widely in the details of the structure of 
In addition, at the time of filing, it was known that there are conventional anti-MERTK antibodies disclosed in the prior art and that they are comprised of six distinct CDR sequences.  For example, Rogers (Rogers, et al., Oncogene (2012) Vol 31, pp 4171-4181) teaches on the subject of anti-MERTK antibodies (Rogers, p 4173, ¶ 1).  This antibody is a conventional antibody with 6 CDR sequences.  

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The genus of antibodies as claimed encompasses antibodies having known VH CDRs but unknown VL CDRs.  It is well accepted in the arts that 6 distinct combination of CDR sequences are needed to form a function antigen binding domain of an antibody.  The instant claimed genus of antibodies include antibodies that are characterized by structures that include only the VH CDR sequences coupled with the function of being able to bind specifically to human MERTK.  A disclosure of a partial antibody does not permit a skilled artisan to predict the 6 CDR sequences that are required to form a functional antigen binding domain to bind human MERTK as required by the instant claims.  This listing of the VH sequences only does not allow a skilled artisan to envision the 6 specific CDR sequences that are necessary to form a functional antibody that can bind to human MERTK.  Additionally, the instant all of these antibodies comprise 3 distinct VH CDR sequences and 3 distinct VL CDR sequences (Specification p 8, line 13 – p 11, line 20).  
Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody was the minimum structure essential for binding specificity.  As was also noted above, instant claim 42 discloses 12 pairings of VH CDR1, CDR2 and CDR3 sequences but does not disclose the corresponding VL CDR sequences.  Thus, the minimum structure essential for binding specificity is not adequately disclosed.   
For all of the reasons presented above, one of skill in the art would not know which of the many other antibodies that meet the structural requirements of the claim would also be able to specifically bind human MERTK. Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (Rogers, et al., Oncogene (2012) Vol 31, pp 4171-4181) in view of Kim (Kim, et al., Biomol Ther 2015 23(6), 493-509).
Rogers teaches on the subject of glioblastoma multiforme (GBM) and MERTK inhibition, including through the use of monoclonal antibodies (Rogers, Abstract).  Rogers teaches that MERTK is highly expressed in the tumors of GBM patients (Rogers, p  4171, ¶ 3)  Rogers teaches of an anti-MERTK antibody as an independent means to inhibit MERTK signaling (Rogers, p 4173, ¶ 1).  Rogers teaches that the antibody of Rodgers was able successfully inhibit MERTK (Rogers, p 4174, Fig. 3). 

Kim, however, makes up for these deficiencies.  
Kim teaches that conjugating an antibody to a cytotoxic agent via a linker forms and ADC and that ADCs allow for potent cytotoxic drug delivery to tumors with target specificity and improved therapeutic efficacy of the antibody (Kim, p 495, ¶ 4).  Kim teaches that combination therapy comprising an antibody and a chemotherapeutic drug is now routine clinical practice, that there are deleterious effects associated with off-target systemic toxicity of the chemotherapeutic agent and that ADCs constitute a method to mitigate this off-target systemic toxicity (Kim, p 495 ¶ 4).  Kim teaches that some linkers used in ADCs are cleavable linkers and that such linkers are designed to be stable in circulation but release the toxic payloads following internalization of the ADC by the target cell (Kim, p 501, ¶ 5).  
It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Kim and Rogers.  The net result of this combination would be the anti-MERTK antibody of Rogers linked to one or more cytotoxic agents via a cleavable linker.  One of ordinary skill in the art would be motivated to combine the teachings of Rogers and Kim in order to arrive at an ADC capable of directing cytotoxic agents to GBM cells expressing MERTK and then releasing the cytotoxic payload following internalization.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because 1) Rogers teaches that MERTK is highly expressed in GBM tumor cells, thus making MERTK a target for drug delivery via an ADC and 2) Kim teaches that the directing of cytotoxic agents to target cells expressing .  

Claims 1, 42, 54, 63-70, 72-73, 76-77 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Tavazoie (Tavazoie, et al., WO 2016/106221 A1; Published 06/30/2016) in view of Kim (Kim, et al., Biomol Ther 2015 23(6), 493-509).
Regarding the antibody limitations of claims 1, 42 and 54, Tavazoie teaches of antibodies that specifically bind to MERTK and compositions comprising such antibodies, wherein said antibody agonizes MERTK signaling on endothelial cells (Tavazoie, Abstract).  Tavazoie further teaches that the VH CDRs of the anti-MERTK antibody are the same as the elected VH CDR sequences (Tavazoie, ¶ 0008) and that the VL CDRs of the anti-MERTK antibody are the same as the elected VL CDR sequences (Tavazoie, ¶ 0014).  Regarding claims 63-66, Tavazoie teaches that the anti-MERTK antibody is an immunoglobin (Tavazoie, ¶ 0009) and that the antibody is humanized (Tavazoie, ¶ 0047) and that the antibody comprises a human-derived constant region (Tavazoie, ¶ 0091).  Regarding claim 67, Tavazoie teaches that the antibody is a bispecific antibody (Tavazoie, ¶ 00117).  Regarding claims 68 and 69, Tavazoie teaches that the antibody comprises a HCVR sequence that is 100% identical to instant SEQ ID NO: 51 and a LCVR sequences that is 100% identical to instant SEQ ID NO: 52 (Tavazoie, ¶ 00185).  Regarding claim 82, Tavazoie teaches compositions comprising an anti-MERTK antibody and a pharmaceutically acceptable carrier (Tavazoie, ¶ 00338).

Kim, however, makes up for these deficiencies.
Kim teaches that conjugating an antibody to a cytotoxic agent via a linker forms and ADC and that ADCs allow for potent cytotoxic drug delivery to tumors with target specificity and improved therapeutic efficacy of the antibody (Kim, p 495, ¶ 4).  Kim teaches that combination therapy comprising an antibody and a chemotherapeutic drug is now routine clinical practice, that there are deleterious effects associated with off-target systemic toxicity of the chemotherapeutic agent and that ADCs constitute a method to mitigate this off-target systemic toxicity (Kim, p 495 ¶ 4).  Kim teaches that MMAE is used as the cytotoxic payload in 15 ADCs that are either FDA approved or currently in the clinic (Kim, p 497, Table 2). Kim teaches that it has been shown that the optimal molar ratio of antibody to drug moiety for favorable pharmacokinetic profiles is 2-4 (Kim, p 502, ¶ 6).  Kim teaches that some linkers used in ADCs are cleavable linkers and that such linkers are designed to be stable in circulation but release the toxic payloads following internalization of the ADC by the target cell (Kim, p 501, ¶ 5).  Kim teaches studies comparing non-cleavable linkers with cleavable linkers demonstrated that the non-cleavable linkers had cytotoxicity comparable with the cleavable linkers and that an advantage of a non-cleavable linker is that they can provide greater stability and tolerability, as well as potentially greater therapeutic windows when compared to cleavable linkers (Kim, p 502, ¶ 2).  

It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Tavazoie and Kim to arrive at an ADC comprising the anti-MERTK antibody of Tavazoie, a cytotoxic drug and a non-cleavable linker.  The motivation for making such a combination would be to create a linkage that is more stable and has a greater therapeutic window than a cleavable linker.  Kim teaches that if the antibody of an ADC comprising a non-cleavable linker is degraded in the lysosome following . 

Claims 1, 42, 54, 63-70, 72-73, 76-77 and 81-82 are rejected under 35 U.S.C. 103 as being unpatentable over Tavazoie (Tavazoie, et al., WO 2016/106221 A1; Published 06/30/2016) and Kim (Kim, et al., Biomol Ther 2015 23(6), 493-509) as applied to claims 1, 42, 54, 63-70, 72-73, 76-77 and 82 above and in further view of Reilly (Reilly, et al., WO 2015/143382 A1; Published 09/24/2015).
	The combined teachings of Tavazoie and Kim are discussed above. 
	The combined teachings of Tavazoie and Kim do not teach a method of producing the conjugate of claim 42, wherein said method comprises the following steps in the order stated: 1) conjugating the linker directly to the cytotoxic agent to produce a linker-cytotoxic agent moiety, 2) conjugating the linker of the linker-cytotoxic agent moiety directly to the antibody to produce the ADC and 3) purifying the ADC.
	The teachings of Reilly, however, make up for these deficiencies.  

	It would be prima facie obvious to one of ordinary skill in the art to apply the method of Reilly to produce the ADC of instant claim 42.  The motivation to apply the method of Reilly to produce the ADC of instant claim 42 would be to produce the ADC of claim 42 using a method that both: 1) has been demonstrated to produce an antibody-linker-drug conjugate successfully and 2) results in a DAR within the optimal range of 2-4 taught by Kim.  One of ordinary skill in the art would have a reasonable expectation of success applying the method of Reilly to produce the ADC of claim 42 because the method of Reilly: 1) has been shown to successfully conjugate in the prior art and 2) results in a DAR of 3.1 (which is within the optimal DAR range of 2-4 taught by Kim).  This satisfies the limitations of claim 81.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1, 42, 54, 64, 65, 68-70, 72, 73, 76-77 and 82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-11 of U.S. Patent No. 10,221,248 B2 in view of Kim (Kim, et al., Biomol Ther 2015 23(6), 493-509). 
	Regarding the antibody limitations of instant claims 1, 42 and 54, patented claims 1, 5, 6 and 11 are directed toward an antibody or antigen-binding fragment thereof that specifically binds to human MERTK wherein the VH CDR sequences and VL CDR sequences are the same as the elected sequences for the VH CDRs and VL CDRs of the instant application.  Regarding instant claim 64, patented claim 2 is directed toward an antibody or antigen-binding fragment thereof which is humanized.  Regarding instant claim 65, patented claim 3 is directed toward an antibody or antigen-binding fragment thereof comprising a human-derived constant region.  Regarding the antibody limitations of instant claims 68 and 69, patented claim 4 is directed toward an antibody or antigen-binding fragment thereof comprising HCVR and LCVR sequences that are the same as the instant claimed HCVR and LCVR sequences.  Regarding instant claim 82, patented claim 10 is directed toward a pharmaceutical composition comprising a therapeutically effective amount of the antibody or antigen-binding fragment therof and a pharmaceutically acceptable carrier.  

Kim, however, makes up for these deficiencies.
Kim teaches that conjugating an antibody to a cytotoxic agent via a linker forms and ADC and that ADCs allow for potent cytotoxic drug delivery to tumors with target specificity and improved therapeutic efficacy of the antibody (Kim, p 495, ¶ 4).  Kim teaches that combination therapy comprising an antibody and a chemotherapeutic drug is now routine clinical practice, that there are deleterious effects associated with off-target systemic toxicity of the chemotherapeutic agent and that ADCs constitute a method to mitigate this off-target systemic toxicity (Kim, p 495 ¶ 4).  Kim teaches that MMAE is used as the cytotoxic payload in 15 ADCs that are either FDA approved or currently in the clinic (Kim, p 497, Table 2). Kim teaches that it has been shown that the optimal molar ratio of antibody to drug moiety for favorable pharmacokinetic profiles is 2-4 (Kim, p 502, ¶ 6).  Kim teaches that some linkers used in ADCs are cleavable linkers and that such linkers are designed to be stable in circulation but release the toxic payloads following internalization of the ADC by the target cell (Kim, p 501, ¶ 5).  Kim teaches studies comparing non-cleavable linkers with cleavable linkers demonstrated that the non-cleavable linkers had cytotoxicity comparable with the cleavable linkers and that an advantage of a non-cleavable linker is that they can provide greater stability and tolerability, as well as potentially greater therapeutic windows when compared to cleavable linkers (Kim, p 502, ¶ 2).  

	It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of the ‘248 patent and Kim to arrive at an ADC comprising the anti-MERTK antibody of the ‘248 patent, a cytotoxic drug and a non-cleavable linker.  The motivation for making such a combination would be to create a linkage that is more stable and has a greater therapeutic window than a cleavable linker.  Kim teaches that if the antibody of an ADC comprising a non-cleavable linker is degraded in the lysosome following 

Claims 1, 42, 54, 64, 65, 68-70, 72, 73, 76-77 and 81-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-11 of U.S. Patent No. 10,221,248 B2 and Kim (Kim, et al., Biomol Ther 2015 23(6), 493-509) as applied to claims 1, 42, 54, 64, 65, 68-70, 72, 73, 76-77 and 82 above and in further view of Reilly (Reilly, et al., WO 2015/143382 A1; Published 09/24/2015).
The combined teachings of the ‘248 patent and Kim are discussed above. 
	The combined teachings of the ‘248 patent and Kim do not teach a method of producing the conjugate of claim 42, wherein said method comprises the following steps in the order stated: 1) conjugating the linker directly to the cytotoxic agent to produce a linker-cytotoxic agent moiety, 2) conjugating the linker of the linker-cytotoxic agent moiety directly to the antibody to produce the ADC and 3) purifying the ADC.
	The teachings of Reilly, however, make up for these deficiencies.  

	It would be prima facie obvious to one of ordinary skill in the art to apply the method of Reilly to produce the ADC of instant claim 42.  The motivation to apply the method of Reilly to produce the ADC of instant claim 42 would be to produce the ADC of claim 42 using a method that both: 1) has been demonstrated to produce an antibody-linker-drug conjugate successfully and 2) results in a DAR within the optimal range of 2-4 taught by Kim.  One of ordinary skill in the art would have a reasonable expectation of success applying the method of Reilly to produce the ADC of claim 42 because the method of Reilly: 1) has been shown to successfully conjugate in the prior art and 2) results in a DAR of 3.1 (which is within the optimal DAR range of 2-4 taught by Kim).  This satisfies the limitations of claim 81.  

Claims 1, 42, 54, 63, 65, 67, 70, 72, 73, 76-77 and 81-82 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 9, 11, 13-16, 19-20, 22, 24-26, 34-37, 61-62 and 65-66 of copending Application No. 16/801,078 (US 2020/0291135-A1; Published 9/17/2020). 

Regarding instant claim 63, copending claim 6 is directed towards an antibody that is an immunoglobin.  Regarding instant claim 65, copending claims 7 and 9 are directed toward an antibody wherein the constant region is human-derived.  Regarding instant claim 67, copending claim 11 is directed towards a bispecific antibody.  Regard instant claim 70, copending claims 15 and 16 are directed towards an ADC having a molar ratio of antibody to drug that is between 1:1 and 1:12.  Regarding instant claim 72, copending claims 24 and 26 are directed towards an ADC comprising a cleavable linker.  Regarding instant claim 73, copending claim 25 is directed towards an ADC comprising a non-cleavable linker.  Regarding instant claims 76 and 77, copending claims 19, 20, 22 and 61 are directed toward an ADC comprising MMAE as the cytotoxic agent.  Regarding instant claim 81, copending claim 36 is directed towards a method of making the ADC comprising a) conjugating the cytotoxic agent to the linker, b) conjugating the linker of the linker-cytotoxic agent moiety to the antibody and c) purifying the antibody drug conjugate.  Regarding instant claim 82, copending claims 37 and 65 are directed toward a pharmaceutical composition comprising a therapeutically 
Copending claims 34-36 are directed towards methods of making the ADC of the copending application.  A claimed product (e.g. claims 1, 42 and 54) is obvious over a patented method of producing the product.  Therefore, the instant claims are not patentably distinct from the copending claims (copending claims 34-36).  
Additionally, the instant claimed ADC is not patentably distinct from the copending claims that are directed to a method of treating a patient comprising administering the ADC of the copending claims (copending claim 66).  A claimed product (e.g. claims 1, 42 and 54) is obvious over a patented method of using the product.  Therefore, the instant claims are not patentably distinct from the copending claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Claims 1, 42, 54, 63-70, 72-73, 76-77, and 81-82 are rejected.
No claims are allowed.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643